Citation Nr: 9918016	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-40 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis (other than the hands).

2.  Entitlement to an increased rating for arthritis of the 
hands, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which (in part) denied the 
benefits sought on appeal.

This case was previously before the Board in November 1997 
and September 1998.  The purpose of the September 1998 Remand 
was to afford the veteran a VA examination.  The veteran, 
without good cause, failed to appear for the examination.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between multiple 
joint arthritis (other than the hands) and the veteran's 
period of active military service. 

2.  The veteran's arthritis of the hands involves two minor 
joint groups; there is some bilateral pain and numbness but 
no medical evidence to show current secondary limitation of 
motion of the fingers, and there is no medical evidence to 
show occasional incapacitating episodes of arthritic hand 
symptoms in recent years.





CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for multiple joint arthritis (other than the hands) is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for arthritis of the hands have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.71a, Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Multiple Joint Arthritis (other 
than the hands).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991), 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if they become manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§  1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The service medical records relating to the veteran's period 
of active duty from November 1943 to April 1946 show no 
arthritis.  It was reported in November 1943 that he had been 
taken was taken from the medical induction line because of a 
history of a left knee injury in 1938 in a football game.  
Physical examination in  November 1943 showed some painless 
enlargement of the left patellar tubercle; all knee motions 
were normal.  The diagnosis was recorded as Osgood-Schlatter 
disease, and it was noted that the disorder was present prior 
to service.  

A medical affidavit dated in March 1947 reveals that the 
veteran was evaluated for complaints of pain and stiffness in 
his fingers and knees at rest that were relieved by 
medication.  It was further reported that there was no 
swelling or redness and no laboratory work was performed.  
The diagnosis was mild atrophic arthritis.  

An RO decision in August 1947 granted service connection for 
arthritis of both hands.  The veteran's disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and was 
described as arthritis, minimal, hands, type undetermined, 
rated as osteoarthritis.

A July 1947 VA examination noted that the interphalangeal 
joints of both hands appeared slightly enlarged with 
questionable soft tissue swelling; motion was unimpaired and 
his strength was good.  X-rays of the hands and right knee 
were normal.  An X-ray of the left knee revealed findings 
consistent with Osgood-Schlatter disease; arthritis was not 
diagnosed by X-ray.  The clinical diagnosis was recorded as 
mild arthritis of the hands of unknown etiology.

The veteran underwent a VA examination in July 1949.  X-rays 
at that time revealed findings consistent with minimal 
arthritis changes in both hands.
The veteran claims that he suffers from arthritis of the 
shoulders, hips, ankles, legs, and neck (cervical spine).  A 
February 1995 VA examination resulted in a diagnosis of 
arthritis of the hands, elbows, and right foot.  It was also 
noted (March 1995 bone scan) that "faint increased activity" 
in the knees and ankles might represent some underlying 
degenerative disease or arthritis.  The veteran indicated 
that he injured his hands in an accident during service.  He 
implied that the injury to his hands had caused weakness and 
increased arthritic changes throughout his body.  A February 
1997 statement from the veteran's private physician indicated 
that the veteran had "arthritic neck changes."  Statements 
from the veteran indicate that he also attributes his neck 
injury to a fall he suffered during service.

A review of the record reveals that while the veteran had 
arthritis at a relatively  early age involving peripheral 
joints, and an assessment of atrophic or rheumatoid arthritis 
was recorded in 1947, a diagnosis of a systemic arthritis 
such as rheumatoid was not confirmed by laboratory 
examination at that time, and there is no medical evidence of 
a current diagnosis of a systemic arthritis, such as 
rheumatoid arthritis.  Further, there is no medical evidence 
linking the veteran's current arthritis (except the hands) to 
his military service.  In this regard, the Board observes 
that an August 1981 VA treatment record essentially indicated 
that there was no relationship between the veteran's neck 
condition and his arthritis of the hands.  In the same 
manner, a June 1993 bone scan showed no metastatic disease.  

As for the veteran's contentions that he currently suffers 
from multiple joint arthritis that is related to service, the 
etiology or pathology of a disability or disease involves a 
medical question that the veteran is not qualified to answer.  
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veteran's current 
bilateral knee disability to service.  Moreover, there is no 
medical evidence linking any continuity of symptomatology 
which the veteran claims to his multiple joint arthritis, 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra. 
The provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 (West 
1991) allow for a presumption of service connection for 
chronic diseases, such as arthritis, which manifest 
themselves to a degree of ten percent or more within one year 
from the date of separation from service.  However, the 
evidence supports a finding that the veteran's arthritis 
(other than the hands) was not manifested within one year 
from the date of his discharge from service, and therefore 
the necessary link to service cannot be established through 
use of any statutory presumption.

The Board observes that a VA examination that could have 
provided useful medical evidence, including an etiology 
opinion, was canceled due to the veteran's failure to appear.  
Thus, the Board has adjudicated this issue on the basis of 
the medical evidence that is currently of record.  38 C.F.R. 
§ 3.655 (1998).  

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
is aware of no circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

II.  Increased Rating For Arthritis Of the Hands

The veteran contends that his service-connected arthritis of 
the hands is more disabling than currently evaluated.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board again notes that the RO scheduled the veteran for a 
January 1998 VA compensation examination, to include an 
orthopedic examination to be undertaken in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), as specifically 
requested by the veteran's representative.  As the veteran 
failed to appear for the examination, without good cause, the 
Board will adjudicate the veteran's claim for an increased 
rating on the basis of the medical evidence that is currently 
of record.  38 C.F.R. § 3.655 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Based on service medical records and a July 1947 examination, 
in August 1947 the RO granted the veteran service connection 
for arthritis of the hands and awarded a 10 percent 
disability rating which has remained in effect since that 
time.

The veteran underwent a VA examination in February 1995.  
Examination of the hands revealed some swelling with 
decreased range of motion secondary to discomfort in the DIP 
and PIP joints bilaterally.  The diagnosis was arthritis of 
the hands.

At a December 1997 VA examination, the veteran complained 
that his hands were numb all the time.  He also noticed a 
persistent weakness in his hands while attempting to grasp 
with his fingers.  The veteran indicated that he was right 
handed.  Physical examination revealed full range of motion 
in the fingers, wrist, and elbow.  There was no pitting edema 
over the hands.  Neurologic reflexes were active and equal.  
There was bilateral glove-type anesthesia to pinprick and 
scratch up to both elbows.  December 1997 X-rays of the hands 
revealed degenerative changes bilaterally.  The examiner 
commented that the X-rays failed to reveal any definite 
diagnosis other than perhaps a slight osteopenia.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § Part 4, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § Part 4, Diagnostic Code 5003.

The veteran's disability of the hands is presently evaluated 
as 10 percent disabling. The relevant medical evidence does 
not show flare-ups of increased pain.  A 1995 examination 
indicated some limitation of motion of the fingers but the 
1997 examination summarized above specifically found that the 
veteran had full range of motion of the fingers.  The veteran 
failed to report for a subsequent examination scheduled 
pursuant to the Board's Remand.

Under Diagnostic Code 5003, a 20 percent disability 
evaluation would be appropriate with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups of the veteran's hands, with occasional 
incapacitating exacerbations.  There has been no objective 
findings of occasional incapacitating exacerbations; the 
veteran has simply stated that he felt numbness and had some 
difficulties in grasping objects with this fingers. 

In the absence of occasional incapacitating exacerbations of 
symptoms of arthritis of the hands, and without clinical 
evidence of current limitation of motion of the fingers of 
either hand due to arthritis, the Board finds that the 
veteran's service-connected arthritis of the hands, which 
involves two minor joint groups, is properly rated as 10 
percent.  38 C.F.R. § 4.71a, Code 5003.

In making this determination, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pursuant to 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, as 
Diagnostic Code 5003 contemplates pain, and there has been no 
medical evidence to show that any other symptoms, such as 
flare-ups of pain, weakness, fatigue, or incoordination 
results in any additional limitation of motion of the hands, 
wrist, or fingers, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent 
under the rating schedule.

The Board again observes that a VA examination that could 
have provided useful medical evidence was canceled due to the 
veteran's failure to appear.  The Board has adjudicated this 
issue on the basis of the medical evidence that is currently 
of record.  38 C.F.R. § 3.655 (1998).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's disability of the hands has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).










ORDER

Service connection for multiple joint arthritis (other than 
the hands) is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the hands is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

